      Case: 1:17-cr-00408-DAP Doc #: 33 Filed: 11/10/20 1 of 3. PageID #: 219




                           IN THE UNITED STATES DISTRICT
                             COURT FOR THE NORTHERN
                             DISTRICT OF OHIO EASTERN
                                      DIVISION

   UNITED STATES OF AMERICA,
                                            )
                       Plaintiff,           ) CASE NO: 1:17-CR-00408
                                            )
          v.                                ) Judge Dan Aaron Polster
                                            )
   ANTHONY JACKSON,                         ) OPINION AND ORDER
                                            )
                       Defendant.           )
                                            )
                                       MEMORANDUM

       Before the Court is Defendant Anthony Jackson’s Motion for Reconsideration of his

motion to reduce his sentence pursuant to 18 U.S.C § 3582(c)(1)(A), Doc #: 29. For the

following reasons, Jackson’s Motion is DENIED.

       On June 8, 2020, Jackson requested that the Court reduce his sentence so that he can

escape the outbreak of COVID-19 at Schuylkill Federal Correctional Institute (“Schuylkill”),

where he is held. See Doc #: 16. The Court appointed a Federal Public Defender for Jackson

regarding his request for compassionate release. Id. On July 6, 2020, Jackson, by and through

counsel, filed a supplemental motion to reduce his sentence. Doc #: 21. On July 15, 2020, the

Court denied Jackson’s motion to reduce his sentence finding that Jackson does not present

extraordinary and compelling circumstances. Doc #: 24. The Court also noted that it is doubtful

that Jackson is not a danger to the safety of the community or that a reduction is appropriate

considering the sentencing factors located at 18 U.S.C. § 3553(a). Id. On July 29, 2020, Jackson

filed a timely notice of appeal. Doc #: 25. On September 18, 2020, the Sixth Circuit granted

Jackson’s motion to dismiss the appeal voluntarily. On October 26, 2020, Jackson filed this

instant Motion asking the Court to reconsider its July 15, 2020 Order. See Doc #: 29.


                                                 1
       Case: 1:17-cr-00408-DAP Doc #: 33 Filed: 11/10/20 2 of 3. PageID #: 220




                                                DISCUSSION

        Three situations justify reconsideration: “(1) an intervening change in controlling law; (2)

the availability of new evidence; and (3) the need to correct clear error or to prevent manifest

injustice.” Hamilton v. Gansheimer, 536 F. Supp. 2d 825, 842 (N.D. Ohio 2008). Courts should

not reconsider prior decisions where the motion for reconsideration proffers new arguments that

could have been discovered and offered during the initial consideration of the issue. Id.

        Here, Jackson’s Motion seeks reconsideration of the Court’s July 15, 2020 Order denying

his motion to reduce his sentence, well outside of the time frame allowed. “A motion for

reconsideration in a criminal case must be filed within the fourteen-day period for filing an appeal.”

United States v. Miller, 697 F. App’x 842, 843 n.1 (6th Cir. 2017); see United States v. Hunter,

2020 U.S. Dist. LEXIS 68720, *1-2 (S.D. Ohio Apr. 20, 2020) (within the context of the COVID-

19 pandemic, denying defendant’s motion for reconsideration of its order denying motion for

compassionate release because the motion was untimely). Even excusing Jackson’s untimeliness,

Jackson’s Motion still fails.

        Jackson’s Motion offers new facts regarding his cancer diagnosis, treatment plan and safety

risks. As the Court stated in its July 15, 2020 Order, the Court does not doubt that Jackson is at

high risk of grave complications should he contract COVID-19. However, there is still no evidence

of an outbreak at Schuylkill.1 Furthermore, the Court is still doubtful that Jackson is not a danger

to the safety of the community or that a reduction is appropriate considering the sentencing factors

located at 18 U.S.C. § 3553(a).2 Simply put, Jackson still does not present a circumstance


1
  COVID 19 Coronavirus, FEDERAL BUREAU OF PRISONS, https://www.bop.gov/coronavirus/ (last visited
November 9, 2020). Currently, there are zero active inmate cases and four active staff cases of COVID-19 at
Schuylkill. The Court also notes that 358 inmates have been tested at Schuylkill and there are zero inmates pending
a test. Given the insignificant change of COVID-19 cases at Jackson’s facility since Jackson filed his last motion,
the Court does not consider the facilities’ COVID-19 cases to be new evidence.
2
  Jackson has an extensive criminal history and entered the criminal justice system when he was 18 years old. He has
amassed thirty-one convictions, which include a prior federal conviction. Four of the convictions are misdemeanors

                                                         2
       Case: 1:17-cr-00408-DAP Doc #: 33 Filed: 11/10/20 3 of 3. PageID #: 221




warranting compassionate release.3 Furthermore, a review of Jackson’s Motion is not necessary to

prevent manifest injustice because, for the reasons stated in its July 15, 2020 Order, Jackson is not

entitled to relief. Accordingly, Jackson’s Motion does not justify reconsideration.

         For these reasons, Jackson’s Motion, Doc #: 29, is DENIED.



IT IS SO ORDERED.

                                                           /s/ Dan Aaron Polster November 10, 2020___
                                                           Dan Aaron Polster
                                                           United States District Judge




involving three Disorderly Conduct convictions, and Drug Abuse. See Doc # 12. The Court does not discount
Jackson’s remorse for his actions or his efforts to rehabilitate himself, but when considered together, the Court is
doubtful that Jackson’s repeated offenses does not make him a danger to the safety of other persons and the
community. While the side effects of chemotherapy can be serious and make it extremely difficult to maintain
normal functioning, there is no evidence that Jackson is experiencing such side effects.
3
  To the extent Jackson requests that the Court make a determination regarding whether FMC Butner’s COVID-19
cases warrants extraordinary and compelling reasons for a sentence reduction, the Court finds that request to be
premature as Jackson has not been transferred to that facility.

                                                          3
